DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Priority
This application was filed on November 04, 2020 and is a Continuation of Application 16/849,476 filed on April 15, 2020, now Patent US 10,858,345, issued December 08, 2020, which is a Continuation Application 16/569,128 filed on September 12, 2019, now Patent US 10,662,179, issued May 26, 2020, which is a Continuation of U.S. Application 16/422,062 filed on May 24, 2019, now Patent US 10,450,304, issued October 22, 2019, which is a Continuation of U.S. Application 16/139,591 filed on September 24, 2018, now Patent US 10,344,022, issued July 9, 2019, which is a Continuation of U.S. Application 15/524,505, filed on May 4, 2017, now Patent US 10,106,531, issued October 23, 2018, which is a National Phase of PCT International Application No. PCT/GB2015/053733 filed on December 4, 2015, which claims priority to EP 14196662.2 filed on December 5, 2014. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

WO2016087878
The reference was cited against the claims of the 15/524,505 parent application during prosecution.  Applicant’s response, dated 18 January 2018, in the 15/524,505 application includes a statement under 35 U.S.C. 102(b)(2)(C) which excludes the reference as prior art as being commonly owned as of the time of filing.  The present application has the same effective filing date as the 15/524,505 application.  The WO’878 reference is therefore not considered to represent prior art against the present claims at least for the same reasons as for the 15/524,505 parent application.

Information Disclosure Statements
The IDS’s dated 04 November 2020 & 22 January 2021 have been received, entered and considered, signed copies are included herein.

Status of the claims
Applicant’s original claims dated 04 November 2020 are acknowledged.  
Claims 1-20 are pending and rejected. 

Claim Interpretation
The X and Y variable elements of formula (I) are defined in the independent claim as being “CH or N”. A CH at the X and Y positions cannot have another group attached.  Therefore, as written, the claims do not allow for either an R4 group to be attached to a carbon atom as the X moiety or for an R, R1a or R1b group to be attached to a carbon atom as the Y moiety.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2-7 recites a Markush list of alternates for one of the variable elements of formula (I).  In each of the claims there is an “especially” phrase listing a subset of the Markush elements.
The “especially” phrases render the scope of each of the rejected claims non-distinct.  It is not clear whether the scope is limited to this subset or whether the broader listing applies.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”
Note that for the purposes of Examination, the claims are afforded the broadest reasonable interpretation, such that the narrower statement is not considered to be limiting.

[2] Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the phrase “the mycosis is caused by Aspergillus spp, such as Aspergillus fumigatus or Aspergillus pullulans especially Aspergillus fumigatus”.
The “such as” and “especially” phrases render the scope of the claims non-distinct.  It is not clear whether the scope is limited to either or both of these species listings or whether any Aspergillus species is in scope.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”
Note that for the purposes of Examination, the claims are afforded the broadest reasonable interpretation, such that the narrower statement is not considered to be limiting.

Claim 11 depends from claim 10 and does not resolve this issue.

[3] Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites multiple instances of a broad limitation followed by an “e.g.” phrase of an exemplary embodiment of the broader term.
Claim 15 similarly recites an “e.g.” phrase of an exemplary range of a broader range.
The “e.g.” phrases render the scope of the claims non-distinct.  It is not clear whether the scope is limited to the exemplary embodiments or whether the broader limitations apply.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”
Note that for the purposes of Examination, the claims are afforded the broadest reasonable interpretation, such that the narrower statement is not considered to be limiting.

[4] Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “The aqueous suspension according to claim 1 which is administered topically to the nose or lung”.  As written, the “is administered topically to the nose or lung” limitation is not interpreted as an intended use, but rather the claim is drawn to a method comprising an active step.
Claim 16 depends from claim 1 and includes an active method step.  Claim 1 is drawn to a product and does not recite any active method steps.  Therefore, there is insufficient antecedent basis for the limitation “is administered topically to the nose or lung” in the claims.  
The rejection can be overcome by amending to clearly recite an intended use limitation, for example as in “aqueous suspension according to claim 1 which is for topical administration to the nose or lung”.

[5] Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the following limitation: “the second or further active ingredient is selected from anti-fungal agents (such as voriconazole or posaconazole), 15amphotericin B, an echinocandin (such as caspofungin) and an inhibitor of 3-hydroxy-3- methyl-glutaryl-CoA reductase (such as lovastatin, pravastatin or fluvastatin)”.
The parenthetic “such as” phrases render the scope of the claim non-distinct.  It is not clear whether the scope is limited to the narrower items of the parenthetic statements or whether the broader terms ahead of the parenthetic phrases apply.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”
Note that for the purposes of Examination, the claims are afforded the broadest reasonable interpretation, such that the narrower statements are not considered to be limiting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,106,531 (IDS) in view of Posaconazole Oral Suspension, Product Information, December 2008 and Jen (Ear Nose Throat J. 2004, 83, 692, 694-695). 
The reference claims recite a genus of compounds of formula (I) which is entirely within the scope of the genus required by the examined claims.  Reference claim 29 recites species which overlap with those listed in examined claim 8.  Reference claims 30-32 are drawn to methods of use which are analogous to those of examined claims 9-12.  Reference claims 33-34 are drawn to a formulation.
The substantial difference between the examined claims and the reference claims is that the examined claims specifically require an aqueous suspension formulation and the reference claims recite a formulation generically.
The reference claim formulations encompass an aqueous suspension.  It would be obvious to provide the reference claim compounds in an aqueous suspension formulation as presently claimed.  For example, the clinical antifungal agent posaconazole is closely related in both structure and function to the compounds of the reference claims.  Posaconazole is insoluble in water and is provided as an aqueous suspension formulation.  A skilled artisan would provide for similar formulations as those of this known agent in order to use the compounds for their claimed and common utilities.  An artisan would expect similar performance for the aqueous suspension formulations of the reference claim compounds as those of the known agent of very close structure.
Regarding claims 2-8, the reference dependent claims recite compounds having the same limitations, it would be obvious to use those compounds according to the reference dependent claims in an aqueous suspension formulation.
Regarding claims 9-12, the reference claims recite methods which differ only in that the formulation administered is not specified.  It would be obvious to administer the compounds using an aqueous suspension formulation consistent with that used for posaconazole.
Regarding claim 13, posaconazole is formulated with 40 mg of posaconazole per mL and the following inactive ingredients: polysorbate 80, simethicone, sodium benzoate, sodium citrate dihydrate, citric acid monohydrate, glycerin, xanthan gum, liquid glucose, titanium dioxide, artificial cherry flavor, and purified water.  At least a pH adjusting agent of citric acid is used.  A similar formulation would be used for the reference claim compounds.
Regarding claims 14-15, the particle size of the reference compounds used in the formulation would be adjusted in order to optimize pharmaceutical properties such as dissolution rate during the routine course of optimization.  The size of the particles present in the suspension would be expected to effect properties such as the rate at which the compound is dissolved and/or absorbed upon administration.  The micron ranges specified by claim 15 are within the scope of such optimization for example through micronization of the substances used in the suspension.
Regarding claim 16, the Jen reference teaches the use of a related azole antifungal agent to treat a fungal sinus infection by administering the compound topically to the nose.  It would be obvious to use a reference claim composition in a similar fashion in order to treat a sinus infection.  A skilled artisan would find reason to apply the active antifungal substance directly to the site of infection, for example since systemic administration is not beneficial where the fungi are non-invasive (Jen, page 694, col 1, lines 17-18).
Regarding claims 17-19, reference claim 34 similarly specifies a second active ingredient, such as those specified in claim 19.
Regarding claim 20, it would be obvious to provide the reference composition in a kit together with instructions for use, for example in order to educate the patient as to proper dosing schedule, etc.

[2] Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,093,659 (IDS) in view of Posaconazole Oral Suspension, Product Information, December 2008 and Jen (Ear Nose Throat J. 2004, 83, 692, 694-695). 
The reference claims recite a species of a compound of formula (I) which is entirely within the scope of the genus required by the examined claims.  The reference claim species falls into the scope of that required by examined claims 2-7 and is the same as the first species listed in examined claim 8.  Reference claims 2-7 and 12-14 are drawn to methods of use which are analogous to those of examined claims 9-12.  Reference claims 8-11 and 15 are drawn to a formulation.
The substantial difference between the examined claims and the reference claims is that the examined claims specifically require an aqueous suspension formulation and the reference claims recite a formulation generically.
The reference claim formulations encompass an aqueous suspension.  It would be obvious to provide the reference claim compound in an aqueous suspension formulation as presently claimed.  For example, the clinical antifungal agent posaconazole is closely related in both structure and function to the compound of the reference claims.  Posaconazole is insoluble in water and is provided as an aqueous suspension formulation.  A skilled artisan would provide for similar formulations as those of this known agent in order to use the compound for its claimed and common utility.  An artisan would expect similar performance for the aqueous suspension formulations of the reference claim compound as those of the known agent of very close structure.
Regarding claims 9-12, the reference claims recite methods which differ only in that the formulation administered is not specified.  It would be obvious to administer the compound using an aqueous suspension formulation consistent with that used for posaconazole.
Regarding claim 13, posaconazole is formulated with 40 mg of posaconazole per mL and the following inactive ingredients: polysorbate 80, simethicone, sodium benzoate, sodium citrate dihydrate, citric acid monohydrate, glycerin, xanthan gum, liquid glucose, titanium dioxide, artificial cherry flavor, and purified water.  At least a pH adjusting agent of citric acid is used.  A similar formulation would be used for the reference claim compound.
Regarding claims 14-15, the particle size of the reference compound used in the formulation would be adjusted in order to optimize pharmaceutical properties such as dissolution rate during the routine course of optimization.  The size of the particles present in the suspension would be expected to effect properties such as the rate at which the compound is dissolved and/or absorbed upon administration.  The micron ranges specified by claim 15 are within the scope of such optimization for example through micronization of the substances used in the suspension.
Regarding claim 16, the Jen reference teaches the use of a related azole antifungal agent to treat a fungal sinus infection by administering the compound topically to the nose.  It would be obvious to use a reference claim composition in a similar fashion in order to treat a sinus infection.  A skilled artisan would find reason to apply the active antifungal substance directly to the site of infection, for example since systemic administration is not beneficial where the fungi are non-invasive (Jen, page 694, col 1, lines 17-18).
Regarding claims 17-19, reference claim 10 similarly specifies a second active ingredient, such as those specified in claim 19.
Regarding claim 20, it would be obvious to provide the reference composition in a kit together with instructions for use, for example in order to educate the patient as to proper dosing schedule, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625